Citation Nr: 1403682	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  11-26 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for lymphatic cancer, claimed as Hodgkin's disease, to include as due to Agent Orange, Agent White, and mosquito spray exposure. 

2.  Entitlement to service connection for lymphatic cancer, claimed as Hodgkin's disease, to include as due to Agent Orange, Agent White, and mosquito spray exposure. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for myasthenia gravis, to include as due to Agent Orange, Agent White, and mosquito spray exposure. 

4.  Entitlement to service connection for myasthenia gravis, to include as due to Agent Orange, Agent White, and mosquito spray exposure. 



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to January 1975.  

These matters come before the Board of Veterans' Appeals (BVA or Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Pittsburg, Pennsylvania.  

The Veteran testified before the undersigned in August 2012.  A transcript of the hearing is of record.  At his August 2012 BVA hearing, the Veteran submitted additional evidence with waiver of RO consideration.

The Board parenthetically notes that the Veteran also filed a claim for service connection for lymphocyctic thymoma of the lung associated with Agent Orange, Agent White, and mosquito spray exposure.  This claim was also denied by the January 2011 rating decision on appeal because new and material evidence had not been presented.  Nevertheless, the Veteran did not appeal this specific issue.  Although evidence has been submitted which pertains to lymphocyctic thymoma of the lung, the discussion below will be limited to the scope of the issues on appeal, that which pertains to the Veteran's claims for lymphatic cancer and myasthenia gravis.  The matter of a separate claim for whether new and material evidence has been submitted to reopen a claim of service connection for lymphocyctic thymoma of the lung is referred to the RO for appropriate action. 

The issue of whether new and material evidence has been submitted to reopen a claim of service connection for lymphocyctic thymoma of the lung has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for lymphatic cancer and myasthenia gravis, to include as due to Agent Orange, Agent White, and mosquito spray exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  In an unappealed decision dated in April 2008, the RO denied service connection for lymphatic cancer essentially on basis that there was no evidence the Veteran had been exposed to herbicides and no evidence of a diagnosed disorder associated with such exposure.   

2.  Evidence received since the April 2008 rating decision relates to unestablished facts necessary to substantiate the claim for entitlement to service connection for lymphatic cancer, claimed as Hodgkin's disease, to include as due to Agent Orange, Agent White, and mosquito spray exposure. 

3.  In an unappealed decision dated in April 2008, the RO denied service connection for myasthenia gravis essentially on basis that there was no evidence the Veteran had been exposed to herbicides and no evidence of a diagnosed disorder associated with such exposure.   

4.  Evidence received since the April 2008 rating decision relates to unestablished facts necessary to substantiate the claim for entitlement to service connection for 
myasthenia gravis, to include as due to Agent Orange, Agent White, and mosquito spray exposure. 


CONCLUSIONS OF LAW

1.  The April 2008 rating decision that denied service connection for lymphatic cancer is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the April 2008 RO decision denying service connection claim for lymphatic cancer, and that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The April 2008 rating decision that denied service connection for myasthenia gravis is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013).

4.  New and material evidence has been received since the April 2008 RO decision denying service connection claim for myasthenia gravis, and that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and to Assist

Before addressing the merits of the issues on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

With respect to claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.

Here, as the Veteran's claims for service connection for lymphatic cancer and myasthenia gravis are being reopened, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to these specific issues.  

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a veteran seeks to reopen a claim based on additional evidence, VA must first determine whether the additional evidence is "new" and "material."  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened, and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

The claims for service connection for lymphatic cancer and myasthenia gravis were initially denied in an April 2008 rating decision.  The RO denied both claims on the basis there was no evidence the Veteran had been exposed to herbicides and no evidence of a diagnosed disorder associated with such exposure.  The Veteran recently attempted to reopen his claims for service connection for lymphatic cancer and myasthenia gravis in April 2010, which were denied by the RO in January 2011.  He timely appealed.

The evidence added to the record since the April 2008 rating decision, includes a September 2011 rating decision which concedes that the Veteran was exposed to Agent Orange while in service.  This new evidence is material because it relates to unestablished facts necessary to substantiate the claims and raises a reasonable possibility of substantiating these issues.  Accordingly, the Veteran's claims for service connection for lymphatic cancer and myasthenia gravis are reopened.


ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for lymphatic cancer having been received, the appeal is granted to this extent only.

New and material evidence sufficient to reopen a claim of entitlement to service connection for myasthenia gravis having been received, the appeal is granted to this extent only.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board finds that additional development is required to satisfy VA's obligations under the VCAA.

Outstanding Records-  The Veteran submitted a June 2012 VA Form 21-4142, Authorization and Consent to Release Information, indicating that there were potentially outstanding records from the Meadville Medical Center, regarding his claimed disorders.  Although some records from this facility are located in the claims file, current through 2009, an attempt to obtain more recent records from this facility has not been made.  Therefore, any outstanding treatment records should be obtained. At this time, the release form signed and submitted by the Veteran in June 2012 is no longer valid (expires after 180 days).  As such, the Veteran should be provided an additional opportunity to resubmit a VA Form 21-4142 for the Meadville Medical Center.

The Board also notes that records in the claims file reflect the Veteran was denied Social Security Administration (SSA) supplemental security income disability benefits and that he applied for SSA retirement benefits.  The Board finds that the records pertinent to his SSA disability claim should be obtained and added to the record on appeal.

VA Examinations-  The Veteran is claiming entitlement to service connection for lymphatic cancer, claimed as Hodgkin's disease and myasthenia gravis, both claimed as due to Agent Orange, Agent White, and mosquito spray exposure.  In this regard, if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2013) are also satisfied:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2013).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

As noted above, a September 2011 rating decision conceded that the Veteran had been exposed to herbicides in service.  Therefore, exposure to herbicides is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii).  A September 2010 VA examiner noted that the Veteran "appeared" to have Hodgkin's lymphoma.  It is unclear from the current evidence whether or not the Veteran is diagnosed with Hodgkin's disease or non-Hodgkin's lymphoma.  See October 2007 VA treatment record.  If the Veteran does not have a current diagnosis of Hodgkin's disease or non-Hodgkin's lymphoma, it is unclear whether his current lymphatic cancer is related to his conceded exposure to herbicides or mosquito spray exposure.  Moreover, although numerous records reflect the Veteran has been diagnosed with myasthenia gravis, it still remains unclear whether this is related to his conceded herbicide exposure, Agent White, and mosquito spray exposure.  Although a September 2010 VA examination was conducted, VA medical opinions were not obtained.  As the Veteran's herbicide exposure has now been conceded, new VA examinations and opinions should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the appropriate release, obtain all outstanding records from Meadville Medical Center.  Any negative search result should be noted in the record. 

2.  Copies of updated VA treatment records should be obtained and added to the record on appeal.  Any negative search result should be noted in the record.

3.  The SSA should be contacted and asked to provide copies of any disability benefits decision, along with the medical records relied upon in making the decision.  Any negative search result should be noted in the record.

4.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to evaluate the relationship between his lymphatic cancer and active duty service.  The claims file should be made available to the examiner for review.  Any testing deemed necessary should be performed. 

The examiner is asked to provide opinions in response to the following:

a.  Does the Veteran have a current diagnosis of non-Hodgkin's lymphoma?

b.  Does the Veteran have a current diagnosis of Hodgkin's lymphoma?

c.  Is it is at least as likely as not that (a 50 percent probability or greater) that any diagnosed lymphatic cancer had its onset during the Veteran's active service or is otherwise causally related to his service, to include herbicide exposure (Agent Orange, Agent White) and mosquito spray exposure.  For purposes of this opinion the VA examiner should presume that the Veteran was exposed to Agent Orange, Agent White and mosquito spray in service.

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

5.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to evaluate the relationship between his myasthenia gravis and active duty service.  The claims files should be made available to the VA examiner for review.  Any testing deemed necessary should be performed. 

The examiner is asked to provide opinions as to whether it is at least as likely as not that (a 50 percent probability or greater) that any diagnosed myasthenia gravis had its onset during the Veteran's active service or is otherwise causally related to his service, to include herbicide exposure (Agent Orange, Agent White) and mosquito spray exposure.  For purposes of this opinion the VA examiner should presume that the Veteran was exposed to Agent Orange, Agent White and mosquito spray in service.

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims (as are listed on the title page of this remand) should be readjudicated based on the entirety of the evidence.  If any of the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


